                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN


 BIRCH HILL REAL ESTATE, LLC, et al.,                       Case No. 2:19-cv-00426
                               Plaintiffs,

         V.

 KEVIN BRESLIN, et al.,

                               Defendants.


               DEFENDANTS, MIDCAP FINANCIAL SERVICES, LLC AND
                        MIDCAP FUNDING VII TRUST,
                   MOTION FOR LEAVE TO FILE SUR-REPLY TO
                      PLAINTIFFS’ MOTION TO REMAND


        Defendants, MidCap Financial Services, LLC and MidCap Funding VII Trust (together,

“MidCap”), by and through its undersigned counsel, hereby move the Court for leave pursuant to

Civil L. R. 7(i) to file the attached Sur-Reply Brief of Defendants, MidCap Financial

Services, LLC And MidCap Funding VII Trust, In Further Opposition To Plaintiffs’

Motion To Remand. Plaintiffs have submitted new arguments and filed two additional

Affidavits of Mailing (ECF Nos. 49-1 and 49-2) to their Reply Brief in Further Support to

Motion to Remand (ECF No. 49) that were not included by Plaintiffs in their original

Memorandum in Support of Motion to Remand (ECF No. 37). Accordingly, MidCap seeks to

address Plaintiffs’ new arguments in their Reply Brief.




{W2146214.DOCX/1}
          Case 2:19-cv-00426-WCG Filed 05/30/19 Page 1 of 3 Document 51
Dated this 30thth day of May, 2019.

                                         By: s/ Chad R. Levanetz
                                         Chad R. Levanetz
                                         State Bar No. 1044962
                                         RUDER WARE
                                         222 Cherry Street
                                         Green Bay, WI 54301
                                         Telephone:        920.435.9393
                                         Fax:              920.435.8866
                                         Email:            clevanetz@ruderware.com
                                         -and-
                                         Steven M. Anderson
                                         State Bar No. 1012498
                                         RUDER WARE
                                         402 Graham Avenue
                                         P.O. Box 187
                                         Eau Claire, WI 54702-0187
                                         Telephone:        715.834.3425
                                         Fax:              715.834.9240
                                         E-mail:           sanderson@ruderware.com
                                         -and-
                                         Jeffrey A. Lutsky
                                         PA State Bar No. 36673
                                         E-mail:           jlutsky@stradley.com
                                         Telephone:        215.564.8523
                                         Gretchen M. Santamour
                                         PA State Bar No. 41720
                                         E-mail:           gsantamour@stradley.com
                                         Telephone:        215.564.8087
                                         STRADLEY RONON STEVENS & YOUNG
                                         2005 Market Street, Suite 2600
                                         Philadelphia, PA 19103-7018
                                         Fax:              215.564.8120
                                         Attorneys for Defendants, MidCap Financial
                                         Services, LLC and MidCap Funding VII Trust




{W2146214.DOCX/1}                      -2-
          Case 2:19-cv-00426-WCG Filed 05/30/19 Page 2 of 3 Document 51
                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing was filed through the CM/ECF system

on May 30, 2019, and a copy will be served electronically on all registered recipients and counsel

of record as identified on the Notice of Electronic Filing.


                                                      s/ Chad R. Levanetz
                                                      Chad R. Levanetz
                                                      State Bar No. 1044962




{W2146214.DOCX/1}                      -3-
          Case 2:19-cv-00426-WCG Filed 05/30/19 Page 3 of 3 Document 51
